In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         Nos. 07-14-00325-CR
                                              07-14-00326-CR
                                              07-14-00327-CR
                                              07-14-00328-CR
                                              07-14-00329-CR
                                              07-14-00330-CR


                             B.J. ALLEN GALLOWAY, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 108th District Court
                                       Potter County, Texas
             Trial Court Nos. 66223-E, 66224-E, 66255-E, 66256-E, 66257-E, 66258-E,
                            Honorable Douglas Woodburn, Presiding

                                          September 18, 2014

                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK, J., and BOYD, S.J.1

      B.J. Allen Galloway, appellant, attempts to appeal from his convictions for

possession of a controlled substance (two charges), delivery of marihuana (three

charges), and possession of marihuana. The trial court pronounced sentence on April



      1
          Senior Justice John T. Boyd, sitting by assignment.
1, 2013 in all causes. Appellant did not file his notice of appeal with this Court until

September 4, 2014. On September 5, 2014, this Court notified appellant of the untimely

notice of appeal and gave him until September 15, 2014 to file a response, if any. 2

Appellant filed a response but failed to address the jurisdictional issue. We dismiss for

want of jurisdiction.

        To be timely, a notice of appeal must be filed within thirty days after the sentence

is imposed or suspended in open court or within ninety days after that date if a motion

for new trial is filed. TEX. R. APP. P. 26.2(a). Appellant did not file a motion for new trial;

therefore, the deadline for perfecting an appeal here lapsed in May of 2013.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can

take no action other than to dismiss the proceeding. Id. at 523. Appellant's notices

being untimely filed, we have no jurisdiction over the matters and dismiss the appeals.

        Accordingly, appellant’s appeals are dismissed.



                                                                          Per Curiam



Do not publish.




        2
           Furthermore, the trial court certification regarding the right to appeal shows that appellant has
no right to appeal because the convictions were the result of a plea bargain and appellant waived the
right to appeal.


                                                     2